DETAILED ACTION
This first non-final action is in response to applicants’ filing on 06/13/2022. Claims 1-12 are currently pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been retrieved on 06/20/2022.
Drawings
The drawings filed on 06/13/2022 are accepted.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2022 has been placed in the application file, and the information referred therein has been considered as to the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USP/Q 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Parent Patent No. 11,363,463 B2
Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 7-9 and 16-18 of parent U.S. Patent No. 11,363,463 B2 (common inventive entity and assignee).  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is clear that all the elements of the instant application claims 1-12 are to be found in parent patent claims 7-9 and 16-18.  The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are more specific.  Thus, the invention of claims 7-9 and 16-18 of the patent is in effect a “species” of the “generic” invention of the instant application claims 1-12.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  The following Claims Comparison Table illustrates the anticipatory relationship of the claims at issue.

Claims Comparison Table

Instant Application:
17/172,658
U.S. Patent No. 11,363,463 B2
(common inventive entity and assignee)
Claim 1:
A method performed by an access and mobility function (AMF), the method comprising:
receiving, from a user equipment (UTE) via a base station, a registration request including:
a subscription concealed identifier (SUCI) of the UE;
a closed access group (CAG) identifier of a CAG cell, and
transmitting, to a unified data management (U[)M) via an authentication server function (AUSF), a request message including:
the SUCI of the UE, and
the CAG identifier of the CAG cell,
in case that the UE is not allowed to access the CAG Cell, receiving, from the UDM via the AU SF, a reject message for indicating a rejection of the CAG Cell; and 
in case that the UE is allowed to access the CAG Cell, performing an authentication procedure between a network and the UE.
Claim 7:
A method performed by a security anchor function (SEAF), the method comprising:
receiving, from a user equipment (UE) via a base station, a registration request including:
a closed access group (CAG) identifier of a CAG cell, and
a subscription concealed identifier (SUCI) of the UE;
transmitting, to a unified data management (UDM) via an authentication server function (AUSF), a request message including:
the SUCI of the UE, and the CAG identifier of the CAG cell,
in case that the UE is not allowed to access the CAG Cell, receiving, from the UDM via the AUSF, a reject message for indicating a rejection of the CAG Cell; and
in case that the UE is allowed to access the CAG Cell, performing an authentication procedure between a network and the UE, the authentication procedure using an authentication vector, 
wherein the SUCI is used to obtain a subscription permanent identifier (SUPI) of the UE for verifying if the UE is allowed to access the CAG cell or not in the UDM.
Claim 2:
The method of claim 1, wherein the SUC is used to obtain a subscription permanent identifier (SUPI) of the UE for verifying if the UE is allowed to access the CAG cell or not in the UDM.

Claim 7:
… wherein the SUCI is used to obtain a subscription permanent identifier (SUPI) of the UE for verifying if the UE is allowed to access the CAG cell or not in the UDM
Claim 3:
The method of claim 1, wherein a security anchor function (SEAF) is associated with the AMF.
Claim 8:
The method of claim 7, wherein the request message further includes a serving network (SN) name, and wherein the SEAF is associated with an access and mobility management function (AMF).
Claim 4:
The method of claim 1, wherein the authentication procedure is performed by using an authentication vector generated by the UDM.
Claim 7:
… performing an authentication procedure between a network and the UE, the authentication procedure using an authentication vector,
Claim 5:
The method of claim 1, wherein an authentication method for the authentication procedure is selected by the UDM.
Claim 9:
The method of claim 7, wherein the authentication procedure is associated with a selection of an authentication method in the UDM.
Claim 6:
The method of claim 1, wherein the request message further includes a serving network (SN) name.
Claim 8:
The method of claim 7, wherein the request message further includes a serving network (SN) name, and wherein the SEAF is associated with an access and mobility management function (AMF).
Claim 7:
An apparatus of an access and mobility function (AMF), comprising:
at least one transceiver; and
at least one processor operably coupled to the at least one transceiver, configured to:
receive, from a user equipment (UE) via a base station, a registration request including:
a subscription concealed identifier (SUC) of the UE;
a closed access group (CAG) identifier of a CAG cell, and
transmit, to a unified data management (U1DM) via an authentication server function (AUSF), a request message including:
the SUCI of the UE, and
the CAG identifier of the CAG cell,
in case that the UE is not allowed to access the CAG Cell, receive, from the UDM via the AUSF, a reject message for indicating a rejection of the CAG Cell; and 
in case that the U is allowed to access the CAG Cell, perform an authentication procedure between a network and the UE.
Claim 16:
An apparatus of a security anchor function (SEAF), comprising:
at least one transceiver; and
at least one processor operably coupled to the at least one transceiver, configured to:
receive, from a user equipment (UE) via a base station, a registration request including:
a closed access group (CAG) identifier of a CAG cell, and
a subscription concealed identifier (SUCI) of the UE;
transmit, to a unified data management (UDM) via an authentication server function (AUSF), a request message including:
the SUCI of the UE, and
the CAG identifier of the CAG cell,
in case that the UE is not allowed to access the CAG Cell, receive, from the UDM via the AUSF, a reject message for indicating a rejection of the CAG Cell; and 
in case that the UE is allowed to access the CAG Cell, perform an authentication procedure between a network and the UE, the authentication procedure using an authentication vector,
wherein the SUCI is used to obtain a subscription permanent identifier (SUPI) of the UE for verifying if the UE is allowed to access the CAG cell or not in the UDM.
Claim 8:
The apparatus of claim 7, wherein the SUCI is used to obtain a subscription permanent identifier (SUPI) of the UE for verifying if the UE is allowed to access the CAG cell or not in the UDM.
Claim 16:
… wherein the SUCI is used to obtain a subscription permanent identifier (SUPI) of the UE for verifying if the UE is allowed to access the CAG cell or not in the UDM.
Claim 9:
The apparatus of claim 7, wherein a security anchor function (SEAF) is associated with the AMF.

Claim 17:
The apparatus of claim 16, wherein the request message further includes a serving network (SN) name, and wherein the SEAF is associated with an access and mobility management function (AMF).
Claim 10:
The apparatus of claim 7, wherein the authentication procedure is performed by using an authentication vector generated by the UDM.
Claim 16:
… perform an authentication procedure between a network and the UE, the authentication procedure using an authentication vector,

Claim 11:
The apparatus of claim 7, wherein an authentication method for the authentication procedure is selected by the UDM.
Claim 18:
The apparatus of claim 16, wherein the authentication procedure is associated with a selection of an authentication method in the UDM.
Claim 12:
The apparatus of claim 7, wherein the request message further includes a serving network (SN) name.
Claim 17:
The apparatus of claim 16, wherein the request message further includes a serving network (SN) name, and wherein the SEAF is associated with an access and mobility management function (AMF).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
WON et al. (US 20160262068 A1) is cited for converging a 5th-Generation (5G) communication system for supporting higher data rates.
Li et al. (US 20170238180 A1) is cited for access control to a femtocell using a CSG subscriber list that includes allowed IMSI of terminals.
Kadiri et al. (US 20190021048 A1) is cited for access to a core network through closed subscriber group access identification. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

11.1.2022